 


 HR 4779 ENR: To extend the Undertaking Spam, Spyware, And Fraud Enforcement With Enforcers beyond Borders Act of 2006, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 4779 
 
AN ACT 
To extend the Undertaking Spam, Spyware, And Fraud Enforcement With Enforcers beyond Borders Act of 2006, and for other purposes. 
 
 
1.Extension of the U.S. SAFE WEB Act of 2006 Section 13 of the U.S. SAFE WEB Act of 2006 (Public Law 109–455; 15 U.S.C. 44 note) is amended by striking September 30, 2020 and inserting September 30, 2027.  2.ReportNot later than 3 years after the date of the enactment of this Act, the Federal Trade Commission shall transmit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report describing its use of and experience with the authority granted by the U.S. SAFE WEB Act of 2006 (Public Law 109–455) and the amendments made by such Act. The report shall include— 
(1)the number of cross-border complaints received and acted upon by the Commission;  (2)identification of the foreign agencies with which the Commission has cooperated and the results of such cooperation, including any foreign agency enforcement action or lack thereof;  
(3)a description of Commission litigation brought in foreign courts and the results of such litigation; and  (4)any recommendations for legislation that may advance the mission of the Commission in carrying out the U.S. SAFE WEB Act of 2006 and the amendments made by such Act. 
3.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 